Issues of fact remain as to whether work that defendant DeSola Group (DeSola) claims plaintiff did not do was required under the contract and whether other work was done in accordance with the contract. We reject plaintiffs argument that DeSola’s interrogatory answer attaching a $20,050 estimate from its contractor for “certain of the unfinished work at issue in this litigation” constitutes an admission that plaintiffs alleged nonperformance and/or improper performance will cost DeSola no more than $20,050 and that at least $6,451.45 is due. We have considered plaintiffs other arguments and find them unavailing. Concur — Nardelli, J.P., Saxe, Ellerin, Rubin and Friedman, JJ.